Exhibit 10.3

 
OPERATING AGREEMENT
 
This Operating Agreement (this “Agreement”) is dated January 27, 2010, and is
entered into in Yixing City, Jiangsu Province, People’s Republic of China (“PRC”
or “China”) by and between Yixing Dragon Path Environment Technology Limited
(“Party A”), Jiangsu Zhenyu Environmental Protection Technology Co. Ltd. (“Party
B”), and shareholders holding 100% outstanding shares of Party B (the
“Shareholders of Party B” or “Party C”).  Party A, Party B, and Party C are each
referred to in this Agreement as a “Party” and collectively as the “Parties.”




RECITALS


1.           Party A, a company incorporated in the PRC as a foreign invested
enterprise, has the expertise in the business of consulting;


2.           Party B is a company incorporated in China, and is engaged in the
technical research, development and design of the equipments for environmental
pollution prevention and control; manufacturing and sales of the equipments for
water-pollution prevention and control, building-use heat insulating materials
and glass fiber reinforced plastic products; contractor of the environmental
engineering; import or export of various products and technology on behalf of
this company itself or as the agent of others (except those products or
technology limited or prohibited by the state) (the “Business”);


3.           The undersigned Shareholders of Party B collectively own 100% of
the equity interests of Party B;


4.           Party A has entered into a Consulting Services Agreement with Party
B (hereinafter “Consulting Services Agreement”) to establish a business
relationship;


5.           Pursuant to that certain Consulting Services Agreement between
Party A and Party B dated January 27, 2010, Party B is obligated to make regular
payments of consulting services fee to Party A during the term of the Consulting
Services Agreement.  However, no payment has yet been made, and Party B’s daily
operation has a material effect on its ability to make such payments to Party A;
and


6.           The Parties are entering into this Agreement to clarify certain
matters in connection with Party B’s operations.


NOW THEREFORE, all Parties of this Agreement hereby agree as follows through
negotiations:


1.           Party A agrees, subject to Party B’s agreement to relevant
provisions of this Agreement, to be Party B’s guarantor in connection with the
contracts, agreements and transactions executed between Party B and any other
third party, and to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B.  Party B agrees, as a
counter-guarantee, to pledge all of its relevant assets, including accounts
receivable, to Party A.  Pursuant to such guarantee arrangement, Party A wishes
to enter into written guarantee agreements with Party B’s counter-parties
thereof, to assume the guarantee liability as the guarantor when applicable.  As
such, Party B and Party C shall take all necessary actions (including, but not
limited to, executing relevant documents and proceeding with relevant
registrations) to carry out the counter-guarantee arrangements provided by Party
A thereof.
 
 

 

--------------------------------------------------------------------------------


2.           In consideration of Article 1 herein and to assure the performance
of the various arrangements between Party A and Party B, and the payment of the
accounts payable by Party B to Party A, Party B and the Party C hereby jointly
agree that Party B shall not, without the prior written consent of Party A,
conduct any transactions which may materially affect the assets, obligations,
rights or the operations of Party B (excluding proceeding with Party B’s normal
business operation and the lien obtained by relevant counter parties due to such
agreements).  Such transactions shall include, without limitation, the
following:


2.1     
To borrow money from any third party or assume any debt;

 
2.2     
To sell or acquire from any third party any asset or right, including, but not
limited to, any intellectual property rights;

 
2.3     
To provide any guarantees to any third parties using its assets or intellectual
property rights; or

 
2.4     
To assign to any third party its business agreements.



3.           In order to ensure the performance of the various operation
agreements between Party A and Party B and the payments of various accounts
payable by Party B to Party A, Party B and Party C hereby jointly agree to
accept the corporate policies provided by Party A in connection with Party B’s
daily operations, financial management and the employment and dismissal of Party
B’s employees.


4.           Party B and Party C hereby jointly agree that Party C shall appoint
the members recommended by Party A as the Directors of Party B, and shall
appoint members of Party A’s senior management as Party B’s General Manager,
Chief Financial Officer, and other senior officers.  If any member of such
senior management leaves or is dismissed by Party A, he or she will lose the
qualification to take any position with Party B, and Party B shall appoint
another member of Party A’s senior management to take such position, as
recommended by Party A.  The person recommended by Party A in accordance with
this section shall have the qualifications of a Director, General Manager, Chief
Financial Officer, and/or other relevant senior officers pursuant to applicable
laws.


5.           Party B, together with the Party C, hereby jointly agree and
confirm that Party B shall first seek guarantee from Party A if Party B requires
any guarantee for its performance of any contract or loan in the course of its
business operation.  Under such circumstances, Party A shall have the right, but
not the obligation, to provide the appropriate guarantee to Party B at its sole
discretion.  If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.


 
2


--------------------------------------------------------------------------------


6.           In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right, but not the obligation, to
terminate all agreements between Party A and Party B, including, but not limited
to, the Consulting Services Agreement.


7.           Any amendment to this Agreement shall be made in writing.  The
amendments duly executed by all Parties shall be deemed as a part of this
Agreement and shall have the same legal effect as this Agreement.


8.           If any provision or provisions of this Agreement shall be held to
be invalid, illegal, unenforceable or in conflict with the laws and regulations
of the jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


9.           Party B shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Party
A.  Party B hereby agrees that Party A may assign its rights and obligations
under this Agreement if necessary and such transfer shall only be subject to a
written notice sent to Party B by Party A, and no any further consent from Party
B will be required.


10.           The Parties of this Agreement shall acknowledge and ensure the
confidentiality of all oral and written materials exchanged relating to this
Agreement.  No Party shall disclose the confidential information to any other
third party without the other Party’s prior written approval, unless: (a) it was
in the public domain at the time it was communicated (unless it entered the
public domain without the authorization of the disclosing Party); (b) the
disclosure was in response to the relevant laws, regulations, or stock exchange
rules; or (c) the disclosure was required by any of the Party’s legal counsel or
financial consultant for the purpose of the transaction of this
Agreement.  However, such legal counsel and/or financial consultant shall also
comply with the confidentiality as stated hereof.  The disclosure of
confidential information by employees or hired institutions of the disclosing
Party is deemed to be an act of the disclosing Party, and such disclosing Party
shall bear all liabilities of the breach of confidentiality.  If any provision
of this Agreement is found by a proper authority to be unenforceable or invalid
such unenforceability or invalidity shall not render this Agreement
unenforceable or invalid as a whole.


11.           This Agreement shall be governed and construed in accordance with
PRC law.


12.           The Parties shall strive to settle any disputes arising from the
interpretation or performance of this Agreement through amicable
negotiations.  If such dispute cannot be settled, any Party may submit such
dispute to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration. There shall be three (3) arbitrators.  Party B shall
select one (1) arbitrator and Party A shall select one (1) arbitrator, and both
arbitrators shall be selected within thirty (30) days after giving or receiving
the demand for arbitration.  Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list.  The
chairman of the CIETAC shall select the third arbitrator.  If a Party does not
appoint an arbitrator who consents to participate within thirty (30) days after
giving or receiving the demand for arbitration, the relevant appointment shall
be made by the chairman of the CIETAC. The arbitration shall abide by the rules
of CIETAC, and the arbitration proceedings shall be conducted in Beijing, China
in English.  The judgment of the arbitration shall be final and binding upon the
Parties.
 
 
3


--------------------------------------------------------------------------------


13.           This Agreement shall be executed by a duly authorized
representative of each Party as of the date first written above and becomes
effective simultaneously.
 
14.           The Parties confirm that this Agreement shall constitute the
entire agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous verbal and written
agreements and understandings.


15.           The term of this Agreement shall commence from the effective date
and shall last for the maximum period of time permitted by law unless early
terminated in accordance with the relevant provisions herein or by any other
agreements reached by all Parties. Within the term of the Agreement, if Party A
shall terminate this Agreement (including any extension of such term) or if this
Agreement shall terminate due to any other reason, this Agreement shall be
terminated upon the termination of such Party, unless such Party has already
assigned its rights and obligations in accordance with Article 9 hereof.


16.           This Agreement shall be terminated on the expiration date unless
it is renewed in accordance with the relevant provisions herein.  During the
effective term of this Agreement, Party B shall not terminate this
Agreement.  Notwithstanding the above stipulation, Party A shall have the right
to terminate this Agreement at any time by giving a thirty (30) day prior
written notice to Party B.


17.  
This Agreement has been executed in six (6) duplicate originals in
English.  Each Party has received one (1) original, and all originals shall be
equally valid.













[SIGNATURE PAGE FOLLOWS]
 
 
4


--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
 
 


PARTY A:
Yixing Dragon Path Environment Technology Limited

 
 
Legal/Authorized Representative:  /s/ LI Boping
Name: LI Boping
Title: Executive Director
 

 
PARTY B:
Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.

 
 
Legal/Authorized Representative:  /s/ LI Boping
Name: LI Boping
Title: Executive Director














 
 
 
5

 

--------------------------------------------------------------------------------


SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:


 

 
 

LI Boping  

LI Boping
ID Card No.:320223196212216178
Owns 71.15% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.
 

 
 

/s/ DING Qinfen  

DING Qinfen
ID Card No.: 320223196301176163
Owns 22.63% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.
 

 
 

/s/ LI Panhong  

LI Panhong
ID Card No.: 320223193712276173
Owns 6.22% of Jiangsu Zhenyu Environmental Protection Technology Co. Ltd.


 
 
 
 
 
 

6

--------------------------------------------------------------------------------

